Citation Nr: 0313436	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-16 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for gout with seronegative polyarthritis of the shoulders, 
elbows, wrists, knees, and small joints of the hands and 
feet, and with involvement of the flexor tendon of the arms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1979 to August 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida (RO) which granted service connection 
for gout with seronegative polyarthritis and assigned a 40 
percent disability evaluation.

In an October 2001 decision, the Board denied the veteran's 
claim for an initial disability evaluation in excess of 40 
percent for his gout with seronegative polyarthritis.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2002, the 
Court vacated the October 2001 Board decision with respect to 
the issue presently on appeal, and remanded the matter back 
to the Board for development consistent with the Joint Motion 
for Remand and to Stay Proceedings (Motion).  Of particular 
relevance, the Motion stated that the Board failed to ensure 
compliance with a VA examination order included in an August 
2000 remand; that the Board failed to consider the veteran's 
disorder as both an active process and a chronic process 
under the applicable Diagnostic Code; that the Board failed 
to provide adequate reasons and bases in determining whether 
the veteran was entitled to a higher disability evaluation 
due to functional loss due to pain; and that the Board failed 
to provide adequate reasons and bases as to whether VA 
satisfied the Veterans Claims Assistance Act of 2000.  The 
veteran's appeal was returned to the Board for additional 
development and readjudication.  


REMAND

The veteran essentially contends that the initial disability 
evaluation assigned for his service-connected gout with 
seronegative polyarthritis does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that he is entitled to a higher disability evaluation 
because he experiences swelling, weakness, and joint pain.  A 
review of the record leads the Board to conclude that 
additional development is needed in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to make a decision on the 
veteran's claim at this time.

A preliminary review of the record reveals that the veteran 
was afforded a VA examination in January 2001, in accordance 
with an August 2000 Board remand. Nonetheless, the Motion 
granted by the Court found that the VA examination report did 
not completely comply with the August 2000 remand order and 
was therefore inadequate for rating purposes.  See 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with remand orders).   
In this regard, the Board notes that the Motion stated that 
the veteran was entitled to a new VA examination because the 
January 2001 VA examination report failed to discuss the 
duration and severity of the exacerbations of the veteran's 
gout with seronegative polyarthritis, particularly with 
regard to the pertinent rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Likewise, the Motion indicated that 
the VA examination did not provide an adequate description of 
functional loss due to pain, weakened movement, and 
fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).

In addition, the Board notes that the Motion requests that 
the Board consider the veteran's gout with seronegative 
polyarthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5002, 
on the basis of any "chronic residuals" and on the basis of 
an "active process", in order to determine whether an 
increased evaluation would be warranted.  However, the Board 
notes that the January 2001 VA examination does not make 
clear whether the veteran's symptoms and manifestations were 
an active gout process or were chronic residuals of gout.  
Likewise, the VA examiner did not indicate which processes or 
residuals noted in the examination report, as well as related 
symptomatology, were manifestations of the veteran's gout 
with seronegative polyarthritis, and which were 
manifestations of the veteran's other service-connected 
disabilities, including residuals of a right knee 
arthroscopy, erythema nodosum, residuals of a left proximal 
thigh muscle biopsy, residuals of a chemical burn of the left 
wrist, and residuals of a right great toe puncture wound.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence which does so).  See also Brady v. Brown, 4 
Vet. App. 203, 206 (1993) (a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

Additionally, the Board notes that while the veteran's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2002).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claims.  Nonetheless, notice of the veteran's rights and 
responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of his claims for service connection, was provided by the RO 
in August 2001.   However, a portion of the regulations 
implementing the VCAA was recently invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit specifically found that, under 
the statute, a veteran has one year in which to submit 
additional evidence and argument in support of his or her 
claims following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. 
§ 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated.  See 
Disabled American Veterans, et. al. v. Principi, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Consequently, the RO 
must ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of the VA are 
met, in accordance with Disabled American Veterans, et. al., 
supra.

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is again requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
him, and what he could do to help his 
claim, as well as his and the VA's 
responsibilities in obtaining evidence.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  Following completion of the 
aforementioned development, the veteran 
should be afforded a VA examination to 
ascertain the severity and manifestations 
of his gout with seronegative 
polyarthritis.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder and with the pertinent 
schedular criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, including both the 
criteria for active processes and the 
criteria for chronic residuals. The 
examiner must also specify which 
disorders or manifestations are causally 
or etiologically related to the veteran's 
service-connected gout with seronegative 
polyarthritis.  Since it is important 
"that each disability be reviewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), a copy of the claims files, 
must be available to the examiner for 
review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  
In addition, the examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition at issue, such 
testing or examination is to be 
accomplished.

In particular, the examiner should:

a.	Identify all residuals attributable 
to the veteran's service-connected 
gout, including any joint, muscular, 
and/or neurological residuals.  All 
joints affected by the condition 
should be identified. 

b.	Report the range of motion 
measurements for all affected joints 
(i.e., shoulders, elbows, wrists, 
knees, hands, feet, arms, etc.) in 
degrees, and should also indicate 
what would be the normal range of 
motion for the particular joints.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely 
to be additional range of motion 
loss due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups 
or when the joints are used 
repeatedly.  To the extent possible, 
the VA examiner must provide an 
objective characterization as to the 
duration and severity of such 
exacerbations.  All limitation of 
function must be identified.   If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report.  Each affected joint 
should be evaluated and discussed, 
separately, and the examiner must 
distinguish, where possible, between 
symptoms and manifestations related 
to the veteran's gout and those 
related to the veteran's other 
service-connected disabilities.

c.	State whether there is any evidence 
of ankylosis of any affected joints, 
and if so, to what extent.  The 
severity and extent of any 
neurological or muscular impairment, 
if present, should also be 
determined.

d.	Discuss the frequency, duration, and 
severity of exacerbations of the 
veteran's service-connected 
condition, and state whether or not 
he suffers from weight loss and 
anemia productive of severe 
impairment of health, or whether his 
condition is totally incapacitating.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

4.  The RO should review the veteran's 
claim of entitlement to an initial 
disability evaluation in excess of 40 
percent for gout with seronegative 
polyarthritis in light of all evidence 
associated with the claims file 
subsequent to the transfer of the claims 
file to the Board.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




